1

2

3                              UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                ***

6     ROBERT LOGAN BERRY, JR.,                         Case No. 3:16-cv-00470-MMD-WGC

7                                  Petitioner,                       ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                               Respondents.
10

11          Petitioner has filed an amended petition (ECF No. 25).1 The Court has reviewed it

12   pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

13   Courts. The Court will direct Respondents to file a response.

14          It is therefore ordered that Respondents will have 45 days from the date of entry of

15   this order to answer or otherwise respond to the amended petition (ECF No. 25).

16   Respondents must raise all potential affirmative defenses in the initial responsive

17   pleading, including lack of exhaustion and procedural default. Successive motions to

18   dismiss will not be entertained.

19          It is further ordered that if Respondents file and serve an answer, then they must

20   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States

21   District Courts. Petitioner then will have 45 days from the date on which the answer is

22   served to file a reply.

23   ///

24   ///

25   ///

26   ///

27
            1Petitioner
                      filed an amended petition at ECF No. 24. Petitioner then filed a notice of
28
     corrected image at ECF No. 25. The court will treat ECF No. 25 as the operative petition.
1           It is further ordered that if Respondents file and serve a motion, then Petitioner will

2    have 45 days from the date of service of the motion to file a response to the motion.

3    Respondents then will have 21 days from the date of service of the response to file a reply.

4           DATED THIS 3rd day of May 2019.

5

6
                                                       MIRANDA M. DU
7                                                      UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   2
